Citation Nr: 1700735	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-20 092
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected disability of mechanical low back strain, to include medications taken for low back pain.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medication taken for the service-connected disabilities of patellofemoral syndrome of left knee and mechanical low back strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1987 and from December 1987 to October 1990.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an August 2016 submission, the Veteran's representative offered argument in favor of an increased rating for the Veteran's service-connected right hip disability.  This issue was denied in a May 2011 rating decision; the Veteran filed a notice of disagreement, but did not perfect the appeal after the statement of the case was issued.  Therefore, that issue is not now before the Board, and the Board refers it to the RO for appropriate action. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Board determines that a remand of the appeal is necessary so that additional VA opinions as to the etiology of his erectile dysfunction and GERD may be obtained.  In April 2010, a VA examination was performed to assess the existence and etiology of the Veteran's GERD and erectile dysfunction.  Thereafter, two addendum opinions were received in April 2010 and April 2011.  Regrettably, the Board determines that these opinions did not adequately address the question of etiology.  The Veteran has claimed that his GERD and erectile dysfunction are a result of medications he takes for his service-connected orthopedic disabilities.  The VA opinions of record only addressed causation and did not address whether the Veteran's disabilities were aggravated.  Consequently, the appeal must be remanded so that an addendum opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Appeals Management Office (AMO) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

 2. Then, an opinion should be requested from a physician with sufficient expertise as to the nature and etiology of his GERD and erectile dysfunction. All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's GERD or erectile dysfunction originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's GERD or erectile dysfunction was caused or permanently worsened by one or more of his service-connected disabilities, or medication for such disabilities.  If the examiner believes that the GERD or erectile dysfunction was permanently worsened by service-connected disability or disabilities, or their medication, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMO should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



